MEMORANDUM OPINION
                                           No. 04-10-00244-CR

                                            David CALZADA,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-CR-7747
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:           Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea

bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately

reflects that the underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                     04-10-00244-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). Appellant’s counsel has filed written

notice with this court that counsel has reviewed the record and “can find no right of appeal for

Appellant.” We construe this notice as an indication that appellant will not seek to file an

amended trial court certification showing that he has the right of appeal. See TEX. R. APP. P.

25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no

pet.). In light of the record presented, we agree with appellant’s counsel that Rule 25.2(d)

requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-